Citation Nr: 1415078	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-23 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).

2.  Entitlement to service connection for loss of the #8 tooth due to dental trauma.

3.  Whether new and material evidence has been received with respect to a claim of service connection for a cervical spine disorder.

4.  Whether new and material evidence has been received with respect to a claim of service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above issues.  The Veteran timely appealed that decision, by way of an October 2010 notice of disagreement and a July 2011 substantive appeal, VA Form 9, after the issuance of a July 2011 statement of the case on all four of those issues.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in June 2013, with respect to solely the psychiatric disorder on appeal; a transcript of that hearing is associated with the claims file.

With respect to the psychiatric claim, the Board has characterized it as a claim for service connection above despite the fact that the a claim for service connection for nervousness was denied in a July 1971 rating decision and unappealed, and therefore, is final.  

The Veteran has claimed PTSD/psychiatric disorder due to a physical assault he suffered in service, which is entirely different from the 1971 claim that was denied based on nervousness due to an April 1971 motor vehicle accident.  Accordingly, the Board notes that such are independent claims and new and material evidence is not needed with respect to that claim; although, the Veteran's allegations of a physical assault would be considered new and material evidence, should such evidence be deemed necessary.  See 38 C.F.R. § 3.156(a).  

The issue of service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

In a January 2013 correspondence and confirmed by his testimony his June 2013 hearing, the Veteran stated that he wished to withdraw the issues of entitlement to service connection loss of the #8 tooth due to dental trauma, and new and material evidence claims respecting his cervical spine and headache disorders.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to service connection loss of the #8 tooth due to dental trauma, and new and material evidence claims respecting his cervical spine and headache disorders have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regards to the Veteran's dental, cervical spine and headache claims, the Board notes that the completion of the July 2011 substantive appeal, VA Form 9, gives the Board jurisdiction over those claims, regardless of whether the RO certified those issues to the Board in the VA Form 8, Certification of the Appeal.  See 38 C.F.R. §§ 20.101, 20.200 (2013).  Accordingly, the Board finds that it has jurisdiction over those claims at this time.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).

In his January 2013 correspondence-incidentally, a substantive appeal, VA Form 9, in response to a January 2013 supplemental statement of the case-and reiterated in his June 2013 hearing, the substance of which has been reduced to writing in the transcript of record, the Veteran indicated that he wished to withdraw appeal of the issues of entitlement to service connection loss of the #8 tooth due to dental trauma, and new and material evidence claims respecting his cervical spine and headache disorders.  In light of these statements from the Veteran in January 2013 and during his June 2013 hearing, the Board finds that there remain no allegations of errors of law or fact for appellate consideration with regards to the dental, cervical spine and headache issues on appeal.  Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.


ORDER

The appeal of the issues of service connection for loss of the #8 tooth due to dental trauma, and new and material evidence claims respecting his cervical spine and headache disorders is dismissed.


REMAND

With regards to the Veteran's psychiatric disorder, the Veteran has averred on appeal that he was choked by his Staff Sergeant during his deployment on Okinawa.  The Veteran's service records demonstrate that the Veteran was assigned to Okinawa from August 1967 to November 1968.  However, during development of this claim, the RO only requested specific service personnel records to be obtained-instead of all of those records-in a March 2010 PIES request form.  In light of the potential relevance of his service personnel records in corroboration of his alleged physical assault during service, the Board finds that a remand is necessary in order to obtain any and all outstanding service personnel records and associate them with the claims file, to include his performance evaluations specifically if such still exist.

The Board additionally notes that the Veteran has not yet been given a VA psychiatric examination, but has been diagnosed with both PTSD and MDD in his VA treatment records.  In light of the Veteran's corroborated motor vehicle accident in service, the Board finds that a VA examination is necessary at this time.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

On remand, the Board notes that the Veteran should endeavor to provide information regarding the following potential stressors:

(a) Physical Assault: The Veteran should provide a more specific date and names of the people involved in his unit, if possible.  Currently, the record appears to indicate a timeframe of November 1967 to February 1968, with regards to when the alleged assault occurred.  

(b) Witnessed Death: The date of the incident involving witnessing an aircraft mechanic being "sucked into" a jet engine, as well as the name, rank and unit of the person he witnessed being killed.

Finally, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran for information regarding the above-identified stressors, relating to the alleged physical assault and witnessed death.  The Board notes that the Veteran should attempt to provide VA with as much information as possible in order to verify any potential possible stressor.

2.  Attempt to obtain through official sources any outstanding service treatment and personnel records that are not currently associated with the claims file.  If any further records cannot be obtained and further attempts would be futile, such should be noted in the claims file with a memorandum of unavailability and the Veteran should be notified thereof.

3.  Obtain any relevant VA treatment records from the Columbus VA Medical Center, or any other VA medical facility that may have treated the Veteran, since February 2013 and associate those documents with the claims file.

4.  Ask the Veteran to identify any private treatment that he may have had for his psychiatric disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.


5.  Schedule the Veteran for a VA examination with a psychiatrist to determine whether any current psychiatric disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Psychological testing should be conducted with a view toward determining whether the Veteran in fact experiences PTSD or any other psychiatric disorder.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders currently found, to include MDD and PTSD.  

The examiner should specifically determine if the Veteran suffers from PTSD under the DSM-IV as required by 38 C.F.R. § 4.125.  If the Veteran is shown to have PTSD, the examiner should specifically indicate the stressor(s) from which that diagnosis stems.  

The examiner is to take as conclusive fact that the Veteran was in a January 1970 motor vehicle accident, as corroborated by his mother and brother's statements or record.  The examiner should specifically address whether this verified stressor is the basis of a diagnosis for PTSD.  

If PTSD is diagnosed, the examiner should opine whether it more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include the verified January 1970 motor vehicle accident.


For each psychiatric disorder found other than PTSD, to include MDD, the examiner should provide an opinion regarding whether each disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include the verified January 1970 motor vehicle accident.

The examiner should specifically address the 1971 VA treatment for "nervousness" regarding four motor vehicle accidents that occurred within a year and a half, the first of which appears to have been during military service.  The examiner should specifically address whether the corroborated in-service accident is the initial manifestation of the Veteran's current psychiatric issues.

With regards to the Veteran's alleged physical assault stressor, which is at this time uncorroborated by the record, the examiner should address the Veteran's medical history regarding heavy alcohol in-take noted in the 1971 VA psychiatric records that occurred during the relevant timeframe regarding the alleged assault.  

This increased alcohol in-take and sudden cessation after leaving the stressful situation, along with other circumstantial evidence in the Veteran's service personnel records, to include particularly the Veteran's service performance evaluations if such are associated with the claims file, should be discussed with a particular focus as to whether such evidence would tend to corroborate the Veteran's allegations that he was physically choked by his Sergeant during his period of service in Okinawa.

The Veteran's lay statements regarding symptomatology he experienced during and after service, to include his statements of continuity of symptomatology should also be discussed.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a psychiatric disorder, to include PTSD and MDD.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


